Title: To John Adams from J. H. Tiffany, 14 May 1819
From: Tiffany, J. H.
To: Adams, John


				
					Venerable Sir.
					Schoharie Bridge 14 May 1819. 
				
				Your kind wishes for my success secure my grateful thanks. If I rightly understand the expression “that in your investigations you have had no profit & very little, if any success”, it takes from me all hopes—Who dares attempt, if you had failed!I communicate to you chearfully, those Sentiments of Mr Jefferson alluded to in your last.—He esteems a democracy the only pure Republic, (necessarily limitted to a village &ca) and a republican or popular representative government to be the 2d degree of purity. He thinks that a government democratical, but representative, or at least the full experiment of it, an American discovery; the idea having been taken from the little specimen formerly existing in the English constitution, but now lost.—That although the ancients had just ideas of personal liberty, they had none at all of this form of government but calculated to preserve it. That they betook to a democracy or abandoned themselves to an aristocracy or tyranny independant of the people, & knew no medium. (Federalist N. 63 Aliter) In a subsequent letter he proceeds as follows—“I will however essay the two definitions which you say are more interesting at present; I mean those of the terms liberty & Republic; aware however that they have been so multifariously applied as to convey no precise idea to the mind. Of liberty then I would say, that, in the whole plenitude of its extent, it is unobstructed action according to our wills: but rightful liberty is unobstructed action according to our will, within the limits drawn around us by the equal rights of others. I do not add ‘within the limits of the law,’ because law is often but the tyrant’s will, & always so when it violates the right of an individual.“I would add 2dly. that a pure republic is a state of society in which every member, of mature & sound mind, has an equal right of participation, personally, in the direction of the affairs of the society. Such a regimen is obviously impracticable beyond the limits of an encampment or of a very small village. When numbers, distance or force oblige them to act by deputy, then their government continues republican in proportion only, as the functions they will exercise in person are more or fewer, and as in these exercised by deputy, the right of appointing their deputy is pro hac vice only, or for more or fewer purposes, or for shorter or longer terms.”For the best of reasons Mr Jefferson declines to replunge himself into political speculations & contests; his sentiments are therefore here furnished, at present, for yourself alone. I have sought the opinions of both of you with anxious solicitude, diffident lest I might not have been able to obtain them, yet fully sensible how gratifying they would be to all Americans, if known, & particularly when they are perceived to be so nearly, perhaps in principle precisely, concurrent. Opinions, founded on such unparalelled opportunities of experience & deliberately expressed from stations beyond suspicions of personal interests, must have general & beneficial influences.The Appendix to the Political Chart will, if possible, exclude all that is foreign, & rest upon American sentiments & examples of republican freedom & republican institutions—Accept Sir, my profound respects, / & best wishes for your health / & happiness—
				
					J. H. Tiffany
				
				
			